DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-14, in the reply filed on 9/9/2022 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.
Claim Rejections - 35 USC § 103
Claim 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osby (WO 2014/003837).
Osby teaches wires and cables (pg. 19, ln. 32-33) of ethylene based polymers that include at least one asymmetrical polyene (pg. 3, ln. 16-20) and used in a composition (pg. 15, ln. 1-5). Osby teaches the ethylene polymer is formed in a tubular reactor (pg. 15, ln. 31-32). Osby teaches adding a chain transfer agent including propylene and acetone (pg. 16, ln. 23-29). It is noted that acetone has a chain transfer constant of 0.0168 which is less than 0.5 and 0.017 as evidenced by the instant specification, Table A, pg. 31. Osby teaches an example of the asymmetrical polyene includes polypropylene glycol allyl ether methacrylate (pg. 22, ln. 26-35). Osby teaches that the polyene is incorporated into the polymer through both the allyl and methacrylate groups (pg. 12, ln. 20-22). Osby teaches the ethylene based polymer has a density from 0.910 to 0.940 g/cc (pg. 14, ln. 31-32) which overlaps the claimed range. Osby teaches using a UCON APPG-200 to make the PPGAEMA (pg. 22, ln. 25-30) where UCON APPG-200 has a molecular weight of 200 which corresponds to about 3 propylene oxide repeat units.
Osby teaches examples of the polymers have an I2 of 3.81 g/10 min and a melt strength of 7.8. Inserting these values into the equation in claim 1 results in a C of about 24.4. (Calculations used for example A-1= {-0.3 * 3.81 = -1.143}; {e-1.143 = 0.3188}; {7.8 = 24.4 * 0.3188}). The corresponding C value for A-2 and A-3 is 28.8 and 30.4, respectively. 
It is noted that the instant specification defines a “high melt strength ethylene-based polymer” as an ethylene based polymer having a melt strength that satisfies the equation at a test temperature of 190˚C: 
    PNG
    media_image1.png
    28
    288
    media_image1.png
    Greyscale
 . See instant specification, pg. 9, ¶40. As the ethylene polymers of Osby meet this equation as previously shown, the ethylene polymers of Osby are high melt strength ethylene based polymers.
Osby does not explicitly recite the polyethylene is crosslinked. However, Osby teaches that the polymer comprises structures such as 
    PNG
    media_image2.png
    158
    286
    media_image2.png
    Greyscale
 (pg. 12-13) which are polyethylene chains that have a crosslink between them. This shows the ethylene based polymer has the unsaturated carbonyl end and the C-C double bond incorporated into the polymer.
Osby does not explicitly recite the claimed dissipation factor and Mw(abs) vs I2 relationship. However, Osby teaches a crosslinked structure derived from a polyethylene modified with a polypropylene glycol allyl ether methacrylate using a peroxide initiator and produced in a tubular reactor (pg. 23). The process and materials taught by Osby are the same as the process and materials recited in the instant claims and presented in the inventive examples. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties, including dissipation factor and Mw(abs) vs I2 relationship, to naturally arise. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Osby teaches densities which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Osby suggests the densities. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Osby. See MPEP 2123.
It is noted that claim 12 is recited in the product-by-process format by use of the language, “extruded onto…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Osby does not explicitly recite that the cable has a metal conductor or optical fiber. However, it would have been obvious to one of ordinary skill in the art that a cable or wire would have a metal or optical core because a cable is an insulated wire having a protective casing.
Osby does not explicitly recite the cable is for a low, medium, high, or extra high voltage. However, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Alternatively, there are only 4 species in the genus, low, medium, high, and extra high voltage cables. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).

Claim 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2012/0305284) in view of Osby (WO 2014/003837).
Nilsson teaches a cable surrounded by a polymer composition having a crosslinked polymer (abstract) where the cable includes low voltage, medium voltage, high voltage, and extra high voltage cables (¶ 38) which have one or more wires (¶ 147). Nilsson teaches the thickness of the insulation layer is at least 3 mm, preferably at least 3-100 mm (¶ 184) which overlaps the claimed range. Nilsson teaches the crosslinked polymer composition comprises a polyolefin (¶ 15) including polyethylene and LDPE (¶ 67-71). Nilsson teaches the polymer composition is extruded onto a conductor (¶ 150-158).
Nilsson does not explicitly recite the ethylene based polymer modified with at least one of PPGAEMA, a chain transfer agent, or asymmetrical polyene.
However, Osby teaches wires and cables (pg. 19, ln. 32-33) of ethylene based polymers that include at least one asymmetrical polyene (pg. 3, ln. 16-20) and used in a composition (pg. 15, ln. 1-5). Osby teaches the ethylene polymer is formed in a tubular reactor (pg. 15, ln. 31-32). Osby teaches adding a chain transfer agent including propylene and acetone (pg. 16, ln. 23-29). It is noted that acetone has a chain transfer constant of 0.0168 which is less than 0.5 and 0.017 as evidenced by the instant specification, Table A, pg. 31. Osby teaches an example of the asymmetrical polyene includes polypropylene glycol allyl ether methacrylate (pg. 22, ln. 26-35). Osby teaches that the polyene is incorporated into the polymer through both the allyl and methacrylate groups (pg. 12, ln. 20-22). Osby teaches the ethylene based polymer has a density from 0.910 to 0.940 g/cc (pg. 14, ln. 31-32) which overlaps the claimed range. Osby teaches using a UCON APPG-200 to make the PPGAEMA (pg. 22, ln. 25-30) where UCON APPG-200 has a molecular weight of 200 which corresponds to about 3 propylene oxide repeat units.
Osby teaches examples of the polymers have an I2 of 3.81 g/10 min and a melt strength of 7.8. Inserting these values into the equation in claim 1 results in a C of about 24.4. (Calculations used for example A-1= {-0.3 * 3.81 = -1.143}; {e-1.143 = 0.3188}; {7.8 = 24.4 * 0.3188}). The corresponding C value for A-2 and A-3 is 28.8 and 30.4, respectively. 
Osby does not explicitly recite the polyethylene is crosslinked. However, Osby teaches that the polymer comprises structures such as 
    PNG
    media_image2.png
    158
    286
    media_image2.png
    Greyscale
 (pg. 12-13) which are polyethylene chains that have a crosslink between them. This shows the ethylene based polymer has the unsaturated carbonyl end and the C-C double bond incorporated into the polymer.
Osby does not explicitly recite the claimed dissipation factor and Mw(abs) vs I2 relationship. However, Osby teaches a crosslinked structure derived from a polyethylene modified with a polypropylene glycol allyl ether methacrylate using a peroxide initiator and produced in a tubular reactor (pg. 23). The process and materials taught by Osby are the same as the process and materials recited in the instant claims and presented in the inventive examples. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties, including dissipation factor and Mw(abs) vs I2 relationship, to naturally arise. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nilsson and Osby teach thicknesses and densities which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Nilsson and Osby suggests the thicknesses and densities. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Nilsson and Osby. See MPEP 2123.
It would have been obvious to one of ordinary skill in the art to use the polymers of Osby because the polymers of Osby have a higher melt strength while keeping the same melt index (pg. 28, ln. 12-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764